     Case 5:20-cr-00018-TBR Document 1 Filed 07/16/20 Page 1 of 5 PageID #: 1




                               UNITED STATES DISTRICT COURT                 VANESSA L A~tlSTRONG.! CLERK
                             . WESTERN DISTRICT OF KENTUCKY
                                       ATPADUCAH
                                                                                    JUL. 162020
                                                                            U.S. DlSTRlCT COURT
UNITED STATES OF AMERICA                                                  WEST'i\t DIST. KENTUCKY

                                                                     INDICTMENT
V.
                                                             NO.     5 :JoC;k 1&-T@/G
                                                                     18 U.S.C.   § 922(g)(l)
SALAAM MUHAMMAD                                                      18 U.S.C.   § 924(a)(2)
a/k/a WAYNE D. ASKEW                                                 18 U.S.C.   § 924(d)
                                                                     28 U.S.C.   § 2461



The Grand Jury charges:
                                             COUNTl
                                  (Felon in Possession of Firearm)

        On or about April 8, 2020, in the Western District of Kentucky, McCracken County, Kentucky,

the defendant, SALAAM MUHAMMAD a/k/a WAYNE D. ASKEW, with knowledge that he had

been convicted of a crime punishable by imprisonment for a term exceeding one year, to wit:

        On or about June 26, 2003, in the United States District Comi for the Western District
        of Kentucky, Case Number 5:03-CR-07-01-R, SALAAM MUHAMMAD a/k/a
        WAYNE D. ASKEW, was convicted of the offense of Possession with Intent to
        Distribute 50 grams or more "Crack" Cocaine, a Schedule II Controlled Substance, a
        felony; and

        On or about December 18, 2000, in McCracken Circuit Court, McCracken County,
        Kentucky, Case Number O0-CR-126, SALAAM MUHAMMAD a/k/a WAYNE D.
        ASKEW, was convicted of the offense of First-Degree Possession of a Controlled
        Substance, Cocaine, First Offense, a felony.

knowingly possessed in and affecting interstate commerce a Norinco, Model BWK-92 Sporter, 5.56

X 45 caliber semiautomatic rifle, bearing serial number 307247, and ammunition.

        In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
Case 5:20-cr-00018-TBR Document 1 Filed 07/16/20 Page 2 of 5 PageID #: 2




                                   NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 18, United States Code, Sections

922(g)(l), 924(a)(2), and 924(e), as specifically charged in Count 1 of this Indictment, SALAAM

MUHAMMAD a/k/a WAYNE D. ASKEW, defendant herein, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section

2461, all firearms, magazines, and ammunition involved in the commission of said offense, including

but not limited to the Norinco, Model BWK-92 Sporter, 5.56 X 45 caliber semiautomatic rifle, bearing

serial number 307247, and ammunition.



                                            A TRUE BILL.



                                           &'O~PERSON




RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:SAH




                                                -2-
     Case 5:20-cr-00018-TBR Document 1 Filed 07/16/20 Page 3 of 5 PageID #: 3




UNITED STATES OF AMERICA v. SALAAM MUHAMMAD a/k/a WAYNE D. ASKEW ·

                                                               PENALTIES

Count I:             NM JO yrs./$250,000/both/NM 3 yrs. Supervised Release
                     (NL 15 yrs./NM Life/$250,000/both/NM 5 yrs. Supervised Release with three qualifying prior convictions pursuant to
                     18 U.S.C. 924(e))
Forfeiture

                                                                  NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STA TES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11, 1984, as follows:

             Misdemeanor:             $ 25 per count/individual               Felony:         $ I 00 per count/individual
                                      $125 per count/other                                   ·$ 400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571, 3572, 361 I , 3612

Failure to pav fine as ordered mav subject you to the following:

             I.     INTEREST and PENALTIES as applicable by law according to last date of offense.

                         For offenses occurring after December 12. 1987:

                        No INTEREST will accrue on fines under $2,500.00.

                        INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                        the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                        following the two week period after the date a fine is imposed.

                        PENAL TIES of:

                         I 0% of fine balance if payment more than 30 days late.

                         15% of fine balance if payment more than 90 days late.

             2.          Recordation of a LIEN shall have the same force and effect as a tax lien.

             3.         Continuous GARNISHMENT may apply until your fine is paid.

             18   u.s.c. §§ 3612, 3613
                        If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                        of not more than the greater of$10,000 or twice the unpaid balance of the fine; or
                        IMPRISONMENT for not more than I year or both. 18 U.S.C. § 3615
     Case 5:20-cr-00018-TBR Document 1 Filed 07/16/20 Page 4 of 5 PageID #: 4




RESTITUTION

If you are convicted of an offense under Title I 8, U.S.C. , or under certain air piracy offenses, you may also be ordered to make
restitution to any victim -of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.         That you deposit the entire fine amount ( or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.           Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the ~.S. District_Court Clerk's Office, certified checks or money orders·should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                       LOUISVILLE:                      Clerk,-U.S. District Court
                                                        106 Gene Snyder U.S. Courthouse
                                                        601 West Broadway
                                                        Louisville, KY 40202
                                                        502/625-3500

                      BOWLING GREEN:                    Clerk, U.S. District Court
                                                        120 Federal Building
                                                        241 East Main Street
                                                        Bowling Green, KY 42101
                                                        270/393-2500

                      OWENSBORO:                        Clerk, U.S. District Court
                                                        126 Federal Building
                                                        423 Frederica
                                                        Owensboro, KY 4230 I
                                                        270/689-4400

                      PADUCAH:                          Clerk, U.S. District Court
                                                        127 Federal Building
                                                        501 Broadway
                                                        Paducah, KY 4200 I
                                                        270/415-6400

lfthe court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 5:20-cr-00018-TBR Document 1 Filed 07/16/20 Page 5 of 5 PageID #: 5

            jFORM DBD-34
            JUN.85


             No:      6 '. &Oc.R\Z-1\o~
               UNITED STATES DISTRICT COURT
                              Western District of Kentucky
                                      At Paducah

                       THE UNITED STATES OF AMERICA
                                            vs.



                             SALAAM MUHAMMAD
                             a/k/a WAYNE D. ASKEW




                                   INDICTMENT

                     Count 1 - Felon in Possession of a Firearm
                       18 U.S.C. §§ 922(g)(l) and 924(a)(2)

                                      Forfeiture

            A true bill.



           -FHed ;n open ,owtth;,l 6th day ofJuly, 2020. ~
                                                                 Foreperson

                                                                 y_p
                                                    f        D      •   C. §lERk

            Bail,$                                  JUL. 19ZOZO
                                                        _( . ,




                                               u.s. OiSTr~HJ.1 COtff,tT        ,

                                              WESTM. ulS t Kflff!::)ett\       1
